307 So. 2d 73 (1975)
In re Jimmy Ray HURST
v.
STATE.
Ex parte Jimmy Ray Hurst.
SC 1118.
Supreme Court of Alabama.
January 23, 1975.
Bolton, Sizemore & Rumsey, Sylacauga, for petitioner.
None for the State.
McCALL, Justice.
Petition of Jimmy Ray Hurst for writ of certiorari to the Court of Criminal Appeals to review and revise judgment and decision of that court in Hurst v. State, 54 Ala. App. 254, 307 So. 2d 62, decided November 12, 1974, is denied.
In denying the petition for writ of certiorari in this case, this court does not wish to be understood as approving or disapproving all of the language used or the *74 statements of law made in the opinion of this case in the Court of Criminal Appeals. See Mobile Pure Milk Co. v. Coleman, 230 Ala. 432, 161 So. 829; Opelika Coca-Cola Bottling Co., Inc. v. Johnson, 286 Ala. 460, 241 So. 2d 331; Cooper v. State, 287 Ala. 728, 252 So. 2d 108, and Winn-Dixie Montgomery, Inc. v. Brindley, 289 Ala. 755, 266 So. 2d 150.
Writ denied.
HEFLIN, C.J., and COLEMAN, HARWOOD, BLOODWORTH, MADDOX and FAULKNER, JJ., concur.